Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims  1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

   	 Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claims 1, 9 and 17 are very close to the cited prior arts, Lawrence (US 10,019,650 and “ WILEY-IEEE EBOOKS | 01-JAN-2014 | Wiley-IEEE Press 2014 (Edition: 1, Pages: 696)”. However, the features “determining Hamming distances between the input correlithm object and the first correlithm objects in the differentiator value table; and identifying the first correlithm object in the differentiator value table associated with the smallest determined Hamming distance between the input correlithm object and the first correlithm objects in the differentiator value table, such that even if noise modifies some of the bits of the n-bit input correlithm object or the first correlithm objects, the smallest determined Hamming distance will determine the appropriate first correlithm object in the differentiator value table; determine a second correlithm object in the differentiator value table based on the previous value correlithm object; 58688495ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1562USSN 16/777,535 3 of 13 determine a third correlithm object from the differentiator value table based on the determined first correlithm object and the determined second correlithm  prior art teachings.

	Dependent claims 2-8, 10-16 and 18-20 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194